     Case 1:15-cv-00049-WMS-HBS Document 121 Filed 02/26/21 Page 1 of 8




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


DARCY M. BLACK,
                           Plaintiff,
      v.                                                    DECISION AND ORDER
                                                                 15-CV-49S
BUFFALO MEAT SERVICE, INC. d/b/a
BOULEVARD BLACK ANGUS a/k/a BLACK
ANGUS MEATS a/k/a BLACK ANGUS MEATS
& SEAFOOD,
                           Defendants.



                                        I.   Introduction

      This is an employment discrimination action based upon sex and race. Defendants

have moved for summary judgment (Docket No. 106). During the briefing of that motion,

Plaintiff submitted her attorney’s Declaration (Docket No. 112) in opposition to that

motion.

      Before this Court is Defendants’ Motion to Strike this Declaration (Docket No. 114).

Defendants object to the admissibility of assertions made in that Declaration. This Court

separately will consider the Motion for Summary Judgment.

      For the reasons stated herein, Defendants’ Motion to Strike (Docket No. 114) is

denied. Given the full briefing of the underlying, pending Motion for Summary Judgment,

this Court deems that motion fully submitted.
     Case 1:15-cv-00049-WMS-HBS Document 121 Filed 02/26/21 Page 2 of 8




                                    II.    Background

          A. Facts and Pleadings

      In this case, Plaintiff Darcy Black alleges sex and race discrimination from a hostile

work environment. Plaintiff, a Caucasian female, claims she was discriminated against

by Defendants under several federal and New York State civil rights and employment

discrimination laws (Title VII, the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq.;

the Equal Pay Act, 29 U.S.C. §§ 206, et seq.; 42 U.S.C. § 1981; and the New York State

Human Rights Law, N.Y. Exec. L. §§ 396, et seq.), contending that Defendant Black

Angus Meats and Seaford created a hostile work environment and had constructively

discharged her (Docket No. 1, Compl.).

      As Plaintiff later summarized in one of her motions to compel, “the gravamen of

Ms. Black’s lawsuit is that Defendants created and permitted a hostile work environment

on the basis of race and sex, discriminated against her with respect to wages on the basis

of sex, and constructively discharged her” (Docket No. 69, Pl. Atty Decl. ¶ 3). She claims

that male coworkers were paid more than she was and were allowed more breaks than

she was. She also alleges that her coworkers made sexual and racial comments; that

the shop rejected African American applicants; and a coworker allegedly made comments

regarding her biracial children, all creating a hostile work environment (see Docket No. 1,

Compl.; see also Black v. Buffalo Meat, No. 15CV49, 2016 WL 6962444, at *1 (W.D.N.Y.

Nov. 29, 2016) (Scott, Mag. J.) (Docket No. 32)).

      Defendants ran Black Angus Meats and Seafood at Amherst, New York (Docket

No. 1, Compl. ¶¶ 5-6). They answered (Docket No. 8).




                                            2
     Case 1:15-cv-00049-WMS-HBS Document 121 Filed 02/26/21 Page 3 of 8




        This case was referred to Magistrate Judge Hugh Scott (Docket No. 9) and he

entered the initial Scheduling Order (Docket No. 13) and later amended and extended

that schedule (Docket Nos. 22, 27, 33, 40, 47, 66, 85, 89, 105). After extensive and

sometimes acrimonious discovery and related motion practice (see Docket Nos. 23, 27,

28, 32, 34, 36, 40, 47 (Defendants’ motion to reconsider), 48, 55, 61, 62, 67, 69, 84, 87,

93, 96; see also Docket Nos. 50, 54 (Plaintiff’s motion for attorney’s fees)), Defendants

moved for summary judgment (Docket No. 109). Part of Plaintiff’s opposition papers to

that motion is a Declaration from her counsel (Docket No. 112). That Declaration repeats

and summarizes facts asserted in other opposing papers (cf. Docket No. 109, Pl.

Counterstatement of Material Fact; see also Docket Nos. 109-11, Plaintiff’s exhibits,

Docket No. 109, Pl. App’x to Counterstatement) and legal arguments asserted in her

Memorandum of Law (Docket No. 112).

            B. Motion to Strike (Docket No. 114)

        Defendants filed the pending motion 1 to strike (Docket No. 114) the Declaration of

Plaintiff’s counsel. Responses to this motion was on October 18, 2019, and replies by

October 25, 2019 (Docket No. 115). The motion then was deemed submitted without oral

argument.




         1Defendants submit their attorneys’ Declaration and Memorandum of Law, Docket No. 114; and

their attorneys’ Reply Declaration and Reply Memorandum of Law, Docket No. 118, in support of their
motion. In opposition, Plaintiff submitted her attorney’s Reply Affirmation, Docket No. 117, and opposing
Memorandum, Docket No. 116.

                                                   3
     Case 1:15-cv-00049-WMS-HBS Document 121 Filed 02/26/21 Page 4 of 8




                                      III.   Discussion

          A. Applicable Standards—Motion to Strike

       As this Court observed in Coolidge v. United States, No. 10CV363, 2015 WL

5714237, at *2-3 (W.D.N.Y. Sept. 29, 2015) (Skretny, J.) (Docket No. 43) in denying the

Government’s motion to strike the plaintiff’s attorney’s declaration,

       “An affidavit or declaration used to support or oppose a motion for summary
       judgment ‘must be made on personal knowledge, set out facts that would
       be admissible in evidence, and show that the affiant or declarant is
       competent to testify on the matters stated.’ Fed. R. Civ. P. 56(c)(4).
       Declarations, however, ‘often do not rest entirely on personal knowledge,
       and it is expected that some advocacy will appear’ as it is expected that the
       declaration will be used for the purpose of introducing documents or other
       evidence into the record. Degelman Indus. Ltd. v. Pro–Tech Welding and
       Fabrication, Inc., No. 06–CV–6346T, 2011 WL 6752565, at *4 (W.D.N.Y.
       Dec.23, 2011).

       “‘The principles governing admissibility of evidence do not change on a
       motion for summary judgment,’ and ‘only admissible evidence’ may be
       considered by the district court. Raskin v. Wyatt Co., 125 F.3d 55, 66 (2d
       Cir. 1997); see also Presbyterian Church of Sudan v. Talisman Energy, Inc.,
       582 F.3d 244, 264 (2d Cir. 2009). ‘Because the purpose of summary
       judgment is to weed out cases in which there is no genuine issue as to any
       material fact ... it is appropriate for districts courts to decide questions
       regarding the admissibility of evidence on summary judgment.’ Id. (internal
       quotations and citations omitted). Courts may consider any material usable
       or admissible at trial when considering a summary judgment motion. Lyons
       v. Lancer Ins. Co., 681 F.3d 50, 57 (2d Cir. 2012); see Raskin, 125 F.3d at
       65 (noting that a district court ‘has broad discretion in choosing whether to
       admit evidence’ on a motion for summary judgment.) Indeed, the purpose
       of summary judgment is to allow courts to ‘pierc[e] the pleadings’ and
       access admissible evidence to ‘determine whether there are genuine issues
       to be tried.’ Lemelson v. Carolina Enters. Inc., 541 F. Supp. 645, 648
       (S.D.N.Y.1982).”

       Rather than strike an offending declaration or attorney’s affirmation, “courts

considering a motion for summary judgment are free to disregard the improper portions,

independently review the record, and consider only that which is admissible,” id. at *3

(citations omitted). A court may strike under Rule 56(e) “portions of an affidavit that are


                                             4
     Case 1:15-cv-00049-WMS-HBS Document 121 Filed 02/26/21 Page 5 of 8




not based upon the affiant’s personal knowledge, contain inadmissible hearsay or make

generalized and conclusory statements,” Hollander v. American Cyanamid, 172 F.3d 192,

198 (2d Cir. 1999), abrogated on other grounds, Schnabel v. Abramson, 232 F.3d 83, 89

(2d Cir. 2000) (prima facie case standard abrogated).

          B. Contentions

       In the Motion to Strike (Docket No. 114), Defendants objected to Plaintiff’s

Attorney’s Declaration (Docket No. 112). There, Defendants argue that the Attorney’s

Declaration contains inadmissible evidence (hearsay, unauthenticated evidence) and

legal arguments inappropriately raised in a declaration or an affidavit (violating this

Court’s Local Civil Rule 7(a)(3)) (Docket No. 114, Defs. Memo. at 5-6). They contend

that Plaintiff’s attorney submitted the Declaration but lacked personal knowledge of the

factual assertions made therein (id. at 6).

       Plaintiff responds that the attorney’s Declaration merely repeats facts and legal

positions asserted in other opposing papers Plaintiff submitted (Docket No. 116, Pl.

Memo. at 2). The one fact stated in the Declaration that is not a reiteration is counsel’s

statement as to the status of certain discovery; Plaintiff’s attorney contends that she has

personal knowledge of the status and conduct of discovery (id. at 3). Given the heavy

burden to establish a motion to strike and that such motions are disfavored, Akpoke v.

City of N.Y., No. 15-CV-6960, 2019 WL 46930342, at *2 (E.D.N.Y. Feb. 6, 2019), Plaintiff

concludes that this motion should be denied (id. at 3). As for the advocacy contained in

the Declaration, Plaintiff argues that latitude has been extended to attorney affidavits

where some advocacy is to be expected (id. at 3, citing Coolidge, supra, 2015 WL

5714237, at *3). Plaintiff also argues that Defendants have not asserted any prejudice



                                              5
     Case 1:15-cv-00049-WMS-HBS Document 121 Filed 02/26/21 Page 6 of 8




by that Declaration (id. at 4). Finally, striking the entire Declaration is unwarranted when

offending sections can be excised (see id. at 5).

       Defendants reply that Plaintiff’s counsel admitted that only one fact stated in her

Declaration was based upon facts in her knowledge (Docket No. 118, Defs. Atty. Reply

Decl. ¶ 3). They also point out that the Declaration did not contain citations to the record

(id. ¶ 4), despite repeating assertions made in other opposition papers (id.). Defendants

also argue that the attorney’s Declaration is an end run from the page limitations for legal

memorandum under the Local Rules (Docket No. 118, Defs. Reply Memo. at 5-6).

          C. Whether to Strike Plaintiff’s Attorney’s Declaration

       As this Court observed in Coolidge, supra, 2015 WL 5714237, at *3, the

Declaration presented here “is not so riddled with inadmissible material that this Court

cannot simply disregard any improper statements or unsupported portions.”                 This

Declaration contains only 38 paragraphs and does repeat, with advocacy, the factual and

legal arguments made elsewhere in her opposition papers (Docket Nos. 109, 112). While

Defendants object to the procedural footing of the Declaration, they generally do not

dispute the facts asserted therein. Defendants only dispute facts stated where disputed

in other opposition papers (where Defendants oppose Plaintiff’s Counterstatement).

Defendants therefore are not prejudiced by this Declaration.

       The only factual dispute raised in this Motion to Strike is Plaintiff’s objection to the

completeness of discovery made in this case (compare Docket No. 118, Defs. Reply

Memo. at 2 & n.1 with Docket No. 112, Pl. Atty. Decl. ¶ 4 and Docket No. 116, Pl. Atty.

(Responding) Decl. ¶ 3). First, Plaintiff’s counsel is correct that, as counsel of record, she

is capable of declaring the status of proceedings and discovery in this case based upon



                                              6
     Case 1:15-cv-00049-WMS-HBS Document 121 Filed 02/26/21 Page 7 of 8




counsel’s personal knowledge (Docket No. 116, Pl. Atty. Decl. ¶ 3). Second, since neither

side raises the need for further discovery as grounds for denial of summary judgment, the

parties dispute as to the extent of discovery materials produced will be put to one side

and is not a ground for striking either the entire Declaration or Paragraph 4.

       Defendants argue that if the legal arguments from the offending Declaration are

added to Plaintiff’s opposing Memorandum of Law, Plaintiff’s total legal argument

exceeds the page limits for legal memoranda under Local Civil Rule 7(a)(2)(C) (Docket

No. 118, Defs. Reply Memo. at 5-6). Defendants, however, do not state whether Plaintiff

raises additional legal arguments in the Declaration beyond what is argued in the

opposition Memorandum.        Plaintiff’s Memorandum (Docket No. 112) is 25 pages

(excluding the cover page), while the Declaration (Docket No. 112) is 20 total pages, the

last 12 of which arguably could be considered legal argument. Again, the Declaration

merely repeats legal arguments fleshed out in her Memorandum. This Court is exercising

its discretion and will disregard the repeated legal arguments contained in the Declaration

and consider the arguments as raised in Plaintiff’s Memorandum of Law.

       If anything, counsel’s Declaration is cumulative of allegations and assertions in her

other papers and could be disregarded on that basis.         Save the repetition of legal

arguments as just discussed, this Court declines to strike (in part or entirely) Plaintiff

Attorney’s Declaration (Docket No. 112) or deem that paper to be inappropriate.

       Striking a paper is a harsh remedy and is disfavored, Akpoke, supra, 2019 WL

46930342, at *2. That action has consequences beyond not considering the stricken

paper in a pending motion. If stricken, that paper also would be removed from any




                                             7
    Case 1:15-cv-00049-WMS-HBS Document 121 Filed 02/26/21 Page 8 of 8




appellate record, depriving Plaintiff of whatever factual or legal arguments contained

therein and depriving the Second Circuit of a complete record.

         Given the discretion this Court has in deciding whether (or to what extent) to strike

an offending paper, see Degelman Indus. v. Pro-Tech Welding & Fabrication, Inc.,

No. 06CV6349, 2011 U.S. Dist. LEXIS 155984, at *6 (W.D.N.Y. May 31, 2011) (Berenato,

Special Master) (cf. Docket No. 118, Defs. Reply Memo. at 2-3), Defendants’ Motion to

Strike (Docket No. 114) is denied.

                                       IV.     Conclusion

         Defendants’ Motion to Strike the Declaration of Plaintiff’s Attorney (Docket

No. 114) is denied. Following disposition of the Motion to Strike, the only remaining

matter is Defendants’ pending Motion for Summary Judgment (Docket No. 106) which is

otherwise fully briefed and deemed submitted.

                                          V.       Orders

         IT HEREBY IS ORDERED, that Defendants’ Motion to Strike (Docket No. 114) is

DENIED.

         SO ORDERED.



Dated:          February 26, 2021
                Buffalo, New York


                                                             s/William M. Skretny
                                                             WILLIAM M. SKRETNY
                                                            United States District Judge




                                               8
